NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JAN 10 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   16-10502

              Plaintiff-Appellee,                D.C. No.
                                                 4:14-cr-00533-JST-1
 v.

SEPASITIANO FEAO,                                MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                     Argued and Submitted December 6, 2017
                            San Francisco, California

Before: REINHARDT ** and SCHROEDER, Circuit Judges, and ELLIS,***
District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              This case was submitted to a panel that included Judge Kozinski, who
recently retired. Following Judge Kozinski’s retirement, Judge Reinhardt was
drawn by lot to replace him. Ninth Circuit General Order 3.2.h. Judge Reinhardt
has read the briefs, reviewed the record, and listened to oral argument.
      ***
            The Honorable Sara Lee Ellis, United States District Judge for the
Northern District of Illinois, sitting by designation.
      Defendant-Appellant Sepasitiano Feao (“Feao”) appeals from the district

court’s order denying his motion to reconsider his sentence. Our appellate

jurisdiction rests on 28 U.S.C. § 1291, and we AFFIRM.

      Feao’s plea agreement contained a broad waiver of appeal rights, and even if

this appeal were not waived, the district court lacked jurisdiction to modify his

sentence. A district court may correct a sentence resulting from “arithmetical,

technical, or other clear error,” but only “[w]ithin 14 days after sentencing.” FED.

R. CRIM. P. 35(a). Rule 35 defines “sentencing” as “the oral announcement of the

sentence.” FED. R. CRIM. P. 35(c). A sentence is final when there’s a “formal

break in the proceedings from which to logically and reasonably conclude that

sentencing had finished.” United States v. Ochoa, 809 F.3d 453, 458–59 (9th Cir.

2015) (citation omitted). Rule 35(a)’s 14-day window is jurisdictional. See United

States v. Aguilar-Reyes, 653 F.3d 1053, 1056 (9th Cir. 2011).

      Because “a recommendation to the Bureau of Prisons is not part of a

sentence,” Feao’s sentence was final after his first sentencing hearing on July 22,

2016. United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011). The district

court therefore correctly concluded it lacked jurisdiction to entertain Feao’s

November 3, 2016 motion to modify his sentence.

      AFFIRMED.


                                          2